Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         15-MAY-2020
                                                         02:49 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                      MARK YOUNG, Petitioner,

                                 vs.

THE HONORABLE GARY W. B. CHANG, Judge of the Circuit Court of the
        First Circuit, State of Hawai#i, Respondent Judge.


                        ORIGINAL PROCEEDING
                   (CASE NO. T-05-1-0001 (GWBC))

          ORDER DENYING PETITION FOR WRIT OF PROHIBITION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Mark Young’s petition

for writ of prohibition, filed on March 23, 2020, the documents

attached thereto and submitted in support thereof, and the

record, it appears that petitioner has alternative means to seek

relief and fails to demonstrate that the respondent judge has

acted beyond or in excess of his jurisdiction in presiding over

the contested matters.   Petitioner, therefore, is not entitled to

the requested extraordinary writ.      See Honolulu Advertiser, Inc.

v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ of

prohibition “is an extraordinary remedy . . . to restrain a judge

of an inferior court from acting beyond or in excess of his

jurisdiction”); Gannett Pac. Corp. v. Richardson, 59 Haw. 224,
226, 580 P.2d 49, 53 (1978) (a writ of prohibition is not meant

to serve as a legal remedy in lieu of normal appellate

procedures).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

prohibition is denied.

          DATED: Honolulu, Hawai#i, May 15, 2020.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2